Citation Nr: 0716834	
Decision Date: 06/06/07    Archive Date: 06/18/07

DOCKET NO.  03-31 693	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to service connection for hypertension to include 
the post-operative residuals of cardiac bypass surgery and 
repeated myocardial infarctions.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel




INTRODUCTION

The veteran served on active military duty from March 1959 to 
March 1963.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2002 rating action of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Paul, Minnesota, which denied service connection for 
hypertension.  The appellant requested a hearing on his 
claim; said request was subsequently withdrawn in December 
2003.

In July 2004, the Board remanded the claim.  The Board 
remanded three issues - the first being that involving 
hypertension.  The other two issues were entitlement to 
service connection for a left ankle disability and 
entitlement to a total disability evaluation based on 
individual unemployability due to the veteran's service-
connected disabilities (TDIU).  With respect to the TDIU and 
ankle issues, the Board found that the veteran had submitted 
a notice of disagreement but that a statement of the case 
(SOC) had not been issued on those two issues.  Hence, those 
issues were remanded in accordance with Manlincon v. West, 12 
Vet. App. 238 (1999).  The record reflects that SOCs have 
been issued with respect to those issues but the veteran has 
not perfected his appeal on those issues.  Hence, the only 
issue now before the Board involves the veteran's claim for 
entitlement to service connection for hypertension.  


FINDINGS OF FACT

1.  The VA has fulfilled its notice and duty to assist to the 
appellant by obtaining and fully developing all relevant 
evidence necessary for the equitable disposition of the issue 
addressed in this decision.

2.  The veteran's service medical records are negative for 
treatment for or findings indicative of high blood 
pressure/hypertension or any other cardiac-related 
disability.

3.  A VA examiner has concluded that the veteran's current 
heart disability is not etiologically related to the 
veteran's military service.  


CONCLUSION OF LAW

Hypertension to include the post-operative residuals of 
cardiac bypass surgery and repeated myocardial infarctions 
was not incurred in or aggravated by active service and may 
not be presumed to have been incurred therein.  38 U.S.C.A. 
§§ 1110, 5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.303, 
3.304 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2006); 38 C.F.R. § 3.159(b) (2006); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F. 3d 1328 (Fed. Cir. 2006).

VA satisfied its duty to notify by means of a VCAA 
notification letter sent to him by the agency of original 
jurisdiction (AOJ).  This letter was sent to the veteran 
prior to the initial AOJ decision.  This letter informed the 
appellant of what evidence was required to substantiate the 
claim, and of his, and VA's, respective duties for obtaining 
evidence.  The appellant was also asked to submit evidence 
and/or information in his possession to the AOJ.

VA has informed the appellant of which evidence he was to 
provide to VA and which evidence VA would attempt to obtain 
on his behalf.  In this regard, the VA sent the appellant 
notice of the VCAA, which spelled out the requirements of the 
VCAA and what the VA would do to assist the appellant.  The 
VA informed the appellant that it would request records and 
other evidence, but that it was the appellant's 
responsibility to ensure that the VA received the records.  
The appellant was told that he should inform the VA of any 
additional records or evidence necessary for his claim for 
service connection and for an increased evaluation.  

The Board fulfilled its duty to assist.  In this instance, 
the VA obtained the veteran's available medical treatment 
records, including requesting any treatment records from the 
facilities the veteran had been treated, and those other 
records that the VA was made aware thereof, including the 
veteran's records involving his claim for benefits from the 
Social Security Administration (SSA).  As such, the VA 
obtained those records and they have been included in the 
claims folder, available for review.  Given the foregoing, 
the Board finds that the RO has substantially complied with 
the duty to procure the necessary medical and other records. 

Additionally, VA has a duty to obtain a medical examination 
or opinion when such examination or opinion is necessary to 
make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 
2002 & Supp. 2006).  The record reflects that as a result of 
the Board's July 2004, the veteran underwent a detailed 
medical examination in November 2006.  That examination 
report has been included in the claims folder for review.  

Moreover, the appellant was given the opportunity to present 
evidence and testimony before an RO hearing officer and the 
Board.  The appellant was given notice that the VA would help 
him obtain evidence but that it was up to the appellant to 
inform the VA of that evidence.  During the course of this 
appeal, the appellant and his various representatives have 
proffered documents and statements in support of the 
appellant's claim.  It seems clear that the VA has given the 
appellant every opportunity to express his opinions with 
respect to the issue now before the Board and the VA has 
obtained all known documents that would substantiate the 
appellant's assertions. 

Given the foregoing, the Board finds that the RO has 
substantially complied with the Board's most recent 
development instructions in the Board's Remand.  See Dyment 
v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required 
under Stegall v. West, 11 Vet. App. 268 (1998) where the 
Board's remand instructions were substantially complied 
with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims, 
hereinafter the Court, issued a decision in the consolidated 
appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), which held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Those five 
elements include:  1) veteran status; 2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  The Court held that upon receipt of 
an application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  

In the present appeal, the veteran was provided with Dingess 
notice via a letter dated June 2006.  As such, the Board 
finds that there is no prejudice to the veteran in proceeding 
with the issuance of a final decision.  See Bernard v. Brown, 
4 Vet. App. 384, 394 (1993) (where the Board addresses a 
question that has not been addressed by the agency of 
original jurisdiction, the Board must consider whether the 
veteran has been prejudiced thereby).

In this case, because each of the four content requirements 
of a VCAA notice has been fully satisfied, any error in not 
providing a single notice to the appellant covering all 
content requirements is harmless error.  Here, the appellant 
is not prejudiced by the Board's consideration of his claim 
as VA has already met all notice and duty to assist 
obligations to the appellant under the VCAA.  In essence, the 
appellant in this case has been notified as to the laws and 
regulations governing service connection claims.  He has been 
advised of the evidence considered in connection with his 
appeal and what information VA and the appellant would 
provide.  He has been told what the VA would do to assist him 
with his claim and the VA has obtained all documents it has 
notice thereof that would assist in the adjudication of the 
appellant's claim.  Thus, the Board finds that there has been 
no prejudice to the appellant that would warrant further 
notification or development.  As such, the appellant's 
procedural rights have not been abridged, and the Board will 
proceed with appellate review.  Bernard, 4 Vet. App. at 393.

Under 38 U.S.C.A. §38 U.S.C.A. §§ 1110, 1131 (West 2002) and 
38 C.F.R. § 3.303(b) (2006), service connection may be 
awarded for a "chronic" condition when:  (1) a chronic 
disease manifests itself and is identified as such in service 
(or within the presumption period under 38 C.F.R. § 3.307) 
and the veteran presently has the same condition; or (2) a 
disease manifests itself during service (or during the 
presumptive period), but is not identified until later, and 
there is a showing of continuity of related symptomatology 
after discharge, and medical evidence relates that 
symptomatology to the veteran's present condition.  Savage v 
Gober, 10 Vet. App. 488, 495-98 (1997).

To grant service connection, it is required that the evidence 
shows the existence of a current disability, an in-service 
disease or injury, and a link between the disability and the 
in-service disease or injury.  Watson v. Brown, 4 Vet. App. 
309, 314 (1993).  This principle has been repeatedly 
reaffirmed by the United States Court of Appeals for the 
Federal Circuit, which has stated that ". . . a veteran 
seeking disability benefits must establish . . . the 
existence of a disability [and] a connection between the 
veteran's service and the disability."  Boyer v. West, 210 
F.3d 1351, 1353 (Fed. Cir. 2000).

In addition, disability which is proximately due to or the 
result of a service-connected disease or injury shall be 
service-connected.  38 C.F.R. § 3.310 (2006).  The Court has 
held that when aggravation of a veteran's nonservice-
connected disability is proximately due to or the result of a 
service-connected disease or injury, it too shall be service-
connected.  Allen v. Brown, 7 Vet. App. 439, 446 (1995).

The Court has further held that ". . . where the 
determinative issue involves medical causation or a medical 
diagnosis, competent medical evidence is required."  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); see also 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992) (The Court 
held that a witness must be competent in order for his 
statements or testimony to be probative as to the facts under 
consideration).  The Court has also held that "Congress 
specifically limits entitlement for service-connected disease 
or injury to cases where such incidents have resulted in a 
disability.  In the absence of proof of a present disability 
there can be no valid claim."  Brammer v. Brown, 3 Vet. App. 
223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 
141, 143-44 (1992).

The veteran has claimed that prior to his release from the US 
Air Force in March 1963, he was told that he had high blood 
pressure.  He states that as soon as he was informed of the 
high blood pressure reading, he was relieved of his normal 
duties and placed in a nonduty-type status until the end of 
his enlistment.  After returning to his home, he contends 
that he began seeing a local private doctor who treated him 
for a number of years for hypertension.  

Since being released from the US Air Force, the records 
indicate that not only has the veteran been treated for 
hypertension but he has also suffered four myocardial 
infarctions and coronary artery bypass.  He believes that his 
heart problems began while he was in service and have 
continued to the present day.  He therefore asks that 
benefits be granted to him for this disability.  

As a result of the Board's Remand of July 2004, a VA doctor 
reviewed the veteran's claims folder and examined the veteran 
in order to determine whether it was at least as likely as 
not that any current hypertension began in or was the result 
of the veteran's military service.  The examination occurred 
in November 2006.  The doctor reviewed the veteran's service 
medical records and the records that were available from 1963 
to 1970.  The examiner acknowledged that in the 1970s he did 
receive treatment for hypertension.  He did note however that 
the medical records prior to 1970s were nonsupportive of the 
veteran's assertions.  The doctor noted that even if the 
veteran had been treated for hypertension following his 
release from active duty, when the veteran was hospitalized 
in 1967, the hospital stay records were normal for high blood 
pressure readings.  Those same records were negative for 
prescribed medications for hypertension and the other 
laboratory results that were accomplished at that time, and 
which would have indicated a problem with high blood 
pressure, did not show readings indicative of high blood 
pressure.  

The doctor further reviewed the veteran's available medical 
records from the 1970s.  The doctor noted that those records 
did not show, with medical certainty, that there was 
secondary damage to any organs from hypertension such as to 
the kidneys or to the eyes.  Such would have been expected if 
the veteran had significant high blood pressure.  

Finally, the examiner wrote the following:

The veteran has significant hypertension 
disease at the present time associate it 
with an significant coronary disease and 
bypass surgery on multiple occasions.  

While there are some suspicions of 
elevated hypertension while in military 
service . . . there is no clear hard 
evidence to support the diagnosis of 
hypertension at or about the time of 
discharge from military service nor at or 
about the time of admission to the 
hospital in 1967.  A blood pressure 
[reading] of 132/84 does not meet the 
criteria of hypertension using the 
criteria which existed in 1960's nor 
using the present day criteria.  
Therefore more likely than not, the 
patient's present history of significant 
hypertension is not related to his time 
in military service . . . the 
complications partially or totally 
related to ongoing hypertension, 
specifically coronary heart disease and 
the treatment thereof, are not related to 
this veteran['s] time in military service 
. . . 

The facts of this claim indicate two things:  First that the 
veteran does have a heart disability.  However, the second 
item noted is that the veteran, per the service medical 
records, did not receive treatment for any type of cardiac 
disability, disease, or condition during his four years of 
service.  Moreover, there is no indication from the veteran's 
service medical records that he was exhibiting symptoms or 
manifestations of any type of heart disability, including 
high blood pressure or hypertension, while in service.  In 
fact, there is no medical evidence until 1967 that insinuates 
that the veteran may have been suffering from high blood 
pressure.  This was four plus years after the veteran was 
discharged from the US Air Force.  

A review of the remaining medical treatment documents does 
not support the veteran's contentions.  That is, none of the 
doctors who have seen or treated the veteran for either 
hypertension or any other heart disability have opined or 
even insinuated that the veteran's cardiac disorder began in 
or was the result of the veteran's service.  

As reported above, the veteran's SSA records have been 
obtained and are included in the claims folder.  It is true 
that these records show recent treatment for the veteran's 
hypertension and other cardiac problems the veteran has 
experienced.  However, these records are silent as to the 
etiology of the veteran's hypertension or any other cardiac 
disability.  They do not contain medical opinions that are 
suggestive that the veteran now suffers from hypertension, or 
any other cardiac disorder, that began in or is the result of 
his military service.

In support of his appeal, the appellant has written that 
blood pressure readings taken immediately prior to his 
release from active duty were changed to show normal blood 
pressure readings and that since service he has suffered from 
a cardiac condition.  The veteran has also provided "buddy 
statements" written by individuals who served with the 
veteran in the US Air Force or who had contact with the 
veteran after the veteran was released from active duty.  
This evidence is considered lay evidence, and it is certainly 
deemed credible.  38 C.F.R. § 3.159(a)(2) (2006).  None of 
the individuals, including the veteran, has not shown, nor 
claimed, that they are qualified, through education, training 
or experience, to offer medical diagnoses, statements, or 
opinions.  Therefore, these opinions, while offered in good 
faith, cannot be considered competent medical evidence and, 
as such, it is insufficient for purposes of establishing 
nexus, or causation.  38 C.F.R. § 3.159(a)(1) (2006); also, 
see Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

The argument has been made that the veteran's sister-in-law 
is a medical expert (a nurse) and that her statements 
regarding the veteran's elevated blood pressure should be 
taken as proof of a long-time, service-induced disability.  
It is true that the sister-in-law has received medical 
training.  However, that training does not, in and of itself, 
qualify the sister-in-law to make medical opinions that would 
establish a nexus or causation.  This is especially the case 
since there are no records or medical evidence that would 
corroborate the individual's assertions.

The Board thus finds the assertions made by the sister-in-law 
inconclusive and speculative.  In other words, they are not 
definitive in proving the claim.  The assertion is deemed to 
be of limited weight as the statement fails to assert a 
medical basis upon which the supposition was predicated.  The 
Court has made it clear that medical possibilities and 
unsupported medical opinions carry negligible probative 
weight.  See Tirpak v. Derwinski, 2 Vet. App. 609 (1992).  
See also Perman v. Brown, 5 Vet. App. 237, 241 (1993).

Additionally, the Court has provided extensive guidance for 
weighing medical evidence.  A bare conclusion, even one 
reached by a medical professional, is not probative without a 
factual predicate in the record.  Miller v. West, 11 Vet. 
App. 345, 348 (1998).  Further, the probative value of a 
medical professional's statement is dependent, in part, upon 
the extent to which it reflects "clinical data or other 
rationale to support his opinion."  Bloom v. West, 12 Vet. 
App. 185, 187 (1999); see also Black v. Brown, 5 Vet. App. 
177, 180 (1995).

An examiner's opinion must be supported by clinical evidence 
and not merely general conclusions based on a history 
furnished by the appellant.  Black v. Brown, 5 Vet. App. 177, 
180 (1993).  Consequently, his/her suppositions are no better 
than the facts alleged by the claimant, and may be accorded 
little weight with regard to the etiology of the veteran's 
current disability.  See also LeShore v. Brown, 8 Vet. App. 
406 (1995); also Swann v. Brown, 5 Vet. App. 229 (1993).

The United States Court of Appeals for the Federal Circuit 
has recognized the Board's "authority to discount the weight 
and probity of evidence in light of its own inherent 
characteristics and its relationship to other items of 
evidence."  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 
1997).  "[i]t is not error for the BVA to favor the opinion 
of one competent medical expert over that of another when the 
Board gives an adequate statement of reason or bases.  It is 
the responsibility of the BVA,
 . . . to assess the credibility and weight to be given to 
evidence."  Owens v. Brown, 7 Vet. App. 429, 433 (1995).

As noted above, the most recent medical opinion provided by 
the VA examiner has refused to diagnose the veteran as having 
hypertension or high blood pressure while he was in service 
or within one year of service.  Moreover, the same doctor who 
has provided the VA opinion has not suggested that there is 
any relationship between the veteran's hypertension or any 
other heart disability and the veteran's military service.  
With respect to the opinion given by the sister-in-law, the 
individual did not provide any documentation that would 
corroborate her assertions.  She did not proffer any type of 
documents that would establish a time-line or chronicity of 
the assertions and blood-pressure readings.  Hence, the Board 
finds that these statements to be less probative because it 
is less-informed.  On the other hand, the most recent VA 
examiner thoroughly reviewed the veteran's claims file 
including all clinical records prior to rendering a final 
diagnosis.

While the record indicates that the veteran has been treated 
over the years for high blood pressure, hypertension, and 
other cardiac-related disabilities, there is no evidence that 
the heart disability either caused by or the result of the 
veteran's military service or within one year thereafter.  
Moreover, the clinical medical evidence does not support the 
assertions of the veteran that he began experiencing heart 
symptoms while he was in service.  Thus, despite the 
appellant's contentions, medical evidence showing that the 
veteran's current hypertension was caused by or related to 
his service has not been presented.  Therefore, it is the 
conclusion of the Board that the preponderance of the 
evidence is against the appellant's claim.

As the evidence is not in equipoise, the appellant is not 
afforded the benefit-of-the-doubt, and the Board concludes 
that the veteran's service did not cause or contribute to the 
veteran's development of hypertension and other cardiac-
related disabilities.  Hence, service connection is denied.  


ORDER

Entitlement to service connection for hypertension to include 
the post-operative residuals of cardiac bypass surgery and 
repeated myocardial infarctions is denied.  



____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


